GARIBALDI, J.,
dissenting.
The majority of the Court would vacate certification in this case. I would not. The key issue here is whether a full-time college student who leaves a job because of his college schedule does so voluntarily and “without good cause attributable to such work.” Although the Appellate Division recognized that “a voluntary leaving of employment in order to go to college comes within this disqualifying category,” it reluctantly affirmed the Board of Review, New Jersey Department of Labor and Industry, stating, “[w]e are unable to say that the clear meaning of the statute is sufficiently inconsistent with the administrative interpretation that we should intrude.” I, too, accord great weight to the Agency’s decision. However, if it is contrary to the statute, it must be overruled. Here, the clear purpose of the Unemployment Compensation Act, as supported by the 1961 amendment to N.J.S.A. 43:21-5(a), establishes that the Legislature did not intend that students who voluntarily leave their jobs because of their college schedule receive unemployment benefits.
I
John Fox was a college student. He was employed by Alexander’s Department Store as a security guard and salesman from August 1980 until January 4, 1982, when he was laid off. He worked at Alexander’s in the evenings and on Sundays. While still employed by Alexander’s, he was interviewed *517in August 1981 for a position with the Woodbridge Board of Education as a “call-in substitute” teacher. At that time he informed the interviewer that because of his schedule, he would be available to substitute teach only on Fridays and during college recesses. Thereafter, he was called to and did substitute teach on two days in November 1981 and five days in January 1982 during college recess. Although still on vacation, he refused offers to substitute on three days in January. Sometime at the end of January, he advised the Board of Education that commencing the first week of February 1982, he had college classes five days a week and as a result of this schedule would be unavailable to substitute teach from February 3, 1982 through May 28, 1982, the date of his graduation from college. In April 1982, the Board called Fox’s home on three occasions to offer substitute work but was told by Fox’s mother that he was unavailable because he was attending college. After Fox’s graduation in May 1982, he never contacted the Board to determine if any substitute work was available. There is no doubt that Fox voluntarily resigned his position as a substitute teacher because of his college schedule and made no attempt to conform his schedule to allow for substitute teaching.
On January 25, 1982, Fox filed a claim for unemployment compensation benefits. As noted by the Appellate Division, “a tortuous and convoluted trip through the administrative agency” ensued. This journey was comprised of the following: (1) an initial determination by the local claims office that Fox was eligible for unemployment compensation benefits; (2) that local office’s redetermination that Fox was ineligible; (3) the Appeal Tribunal determination that Fox was eligible; (4) the Board of Review’s decision setting aside the Appeal Tribunal’s decision and remanding the matter to the Tribunal for a rehearing and new decision on all issues; (5) a decision after a rehearing by the Appeal Tribunal that Fox was eligible; and (6) a modification of the Appeal Tribunal’s final decision by the Board of Review.
*518The result of the Board of Review’s final decision was a holding that Fox was disqualified for benefits from January 20, 1982 through February 13, 1982, was eligible for benefits from February 14, 1982 through May 29, 1982, and was ineligible for benefits thereafter through June 17, 1982. The amount awarded to Fox in unemployment benefits was allocated between Alexander’s and the Board of Education. In effect, this decision required the Board of Education to pay more in unemployment benefits to Fox than it had paid to him in salary for his seven days of substitute teaching. The Board of Education appealed the decision, which the Appellate Division had affirmed. We granted certification, 96 N.J. 314.
II
I do not dispute Fox's right to unemployment benefits from Alexander’s. My dissent concerns solely the holding that Fox’s leaving of his substitute teaching job because of his class schedule was not a voluntary leaving “without good cause attributable to such work.”
The Appellate Division’s instincts were correct. However, its ultimate reliance on the administrative agency’s reasoning was improper. First, the history of the case through the administrative labyrinth illustrates the inconclusiveness of the administrative determination. Under the peculiar circumstances of this case, I am reluctant to be bound by the Agency’s decision.
Moreover, the decisions of both the Appeal Tribunal and the Board of Review on the proper interpretation whether Fox voluntarily left his job without good cause attributable to his work are cursory and unsupported by citation of legal precedent. Their allegations that Fox never had a definite job as a substitute teacher from which to resign also are unsupported by any legal authority. The Appeal Tribunal in its decision stated: “Fox’s failure to be available for such work as of February 1, 1982 cannot be considered a voluntary leaving because there was no definite job from which to resign. Rath*519er, the issue remains one of availability or work refusal, but not that of a voluntary leaving.” (Appeal Tribunal decision, 6/23/82). Similarly, the Board of Review held that: “The employer’s primary argument in their appeal to us is that the claimant voluntarily left his job and should be disqualified accordingly, but as the claimant worked on a day-to-day basis we agree with the Appeal Tribunal in rejecting this argument.” (Board of Review decision, 8/25/82). Further, the Agency’s position that substitute teaching is not a definite job is contrary to the Appellate Division’s recent decision in Patrick v. Board of Review, 171 N.J.Super. 424 (1979). In that case the court held that a claimant who was employed during the 1977-78 school year as a day-to-day substitute teacher and who was approved as a day-to-day substitute for the 1978-79 school year was to be treated like a full-time teacher, and to that extent was not entitled to unemployment compensation benefits during the summer months intervening between school years, in light of her “reasonable assurance of employment” for the following year. Id. at 426.
Ill
The specific statutory provision in issue is N.J.S.A. 43:21-5(a), which states that:
An individual shall be disqualified for benefits:
(a) For the week in which the individual has left work voluntarily without good cause attributable to such work * * *. [Emphasis added].
In construing statutes, this Court has emphasized that “[t]he construction of specific terms must be consistent with the general purpose the law was designed to achieve.” Valenti v. Board of Review of the Unemployment Compensation Comm’n of N.J., 4 N.J. 287, 292 (1950).
The purpose of the Unemployment Compensation Act is clear. As we stated in Krauss v. A. & M. Karagheusian:
The Unemployment Compensation Act provides social insurance, for the common good as well as in the interest of the unemployed individuals, against the distress of involuntary unemployment for those individuals who have ordinarily *520been workers and would be workers now but for their inability to find suitable jobs. Ludwigsen v. N.J. Department of Labor and Industry, 12 N.J. 64 (1953); W.T. Grant Co. v. Board of Review, 129 N.J.L. 402 (Sup.Ct.1943); Valenti v. Board of Review, 4 N.J. 287 (1950); cf. Workmen’s Compensation Act, R.S. 34:15-1 et seq., Nagy v. Ford Motor Co., 6 N.J. 341 (1951). The provisions for eligibility and disqualification are purposed to preserve the fund for the payment of benefits to those individuals and to protect it against the claims of others who would prefer benefits to suitable jobs. The basic policy of the law is advanced as well when benefits are denied in improper cases as when they are allowed in proper cases. [13 N.J. 447, 455-56 (1953)].
The administrative agency’s decision does not support the purpose of the Act, but rather directly contravenes it. The Unemployment Compensation Act was enacted to relieve the economic hardships of sudden unemployment by providing temporary assistance to meet, in part, the continuing burdens that must be borne regardless of unemployment. The Legislature never intended to subsidize the expenses of education by making available the fund created under the Act. Such a subsidy would be contrary to the basic purpose and intendment of the Act.
Further support for this position is evident from the Legislature’s amendment in 1961 to N.J.S.A. 43:21-5(a), L.1961, c. 43. Prior to 1961, N.J.S.A. 43:21-5(a) did not disqualify individuals who left work for good personal reasons from receiving unemployment compensation benefits. As was stated in Krauss, supra, 13 N.J. at 464: “The Legislature contemplated that when an individual voluntarily leaves a job under the pressure of circumstances which may reasonably be viewed as having compelled him to do so the termination of his employment is involuntary for purposes of the act.” In direct response to this decision, the Legislature in 1961 amended the statute by adding the requirement that the “good cause” for leaving work be “attributable to such work.” The effect of this amendment was to “eliminate the eligibility of persons who leave work for good, but personal causes.” Self v. Board of Review, 91 N.J. 453, 457 (1982).
There are no New Jersey cases in which the issue arises of whether a full-time student who leaves a job to return to school *521is ineligible for unemployment benefits. However, the majority of other states that have discussed this issue have held that students who leave their jobs for school are ineligible for unemployment benefits. As stated in an annotation in 35 A.L.R.3d 1129, 1154 (1971), “Claimants attending school have been markedly unsuccessful in their attempts to secure unemployment benefits.” Although the statutes differ from state to state, most of the decisions find support in the general purpose of the Unemployment Compensation Act — namely, to provide support for the unfortunate employee whose employment is terminated, and not to use unemployment compensation funds to subsidize college students who have scheduled their classes so they cannot work. See Townsend v. Kansas Employment Sec. Bd. of Review, 218 Kan. 306, 543 P.2d 888 (1975); Golden v. Industrial Comm’n Division of Employment Security, 524 S.W.2d 34 (Mo.App.1975); Schifferle v. Catherwood, 33 A.D.2d 847, 305 N.Y.S.2d 911 (N.Y.A.D.1969); Gulbin v. Unemployment Compensation Bd. of Review, 191 Pa.Super. 646, 159 A.2d 37 (1960); Majoris v. Unemployment Compensation Bd. of Review, 192 Pa.Super. 269, 162 A.2d 86 (1960); Rubin v. Unemployment Compensation Bd. of Review, 193 Pa.Super. 604, 165 A.2d 101 (1960); Bates v. Unemployment Compensation Bd. of Review, 191 Pa.Super. 266, 156 A.2d 589 (1959); Lovich v. Unemployment Compensation Bd. of Review, 189 Pa.Super. 529, 151 A.2d 647 (1959); Pelecovich v. Unemployment Compensation Bd. of Review, 172 Pa.Super. 646, 94 A.2d 154 (1953); Graham v. Commonwealth of Pennsylvania, Unemployment Compensation Bd. of Review, 14 Pa.Cmwlth. 445, 322 A.2d 807 (1974); Chaharyn v. Department of Employment Securities, 85 R.I. 75, 125 A.2d 241 (1956); Texas Employment Comm’n v. Hays, 360 S.W.2d 525 (Tex.1962); Schultz v. Board of Review of Indus. Comm’n, 606 P.2d 254 (Utah 1980); Neff v. Industrial Comm’n, 24 Wis.2d 207, 128 N.W.2d 465 (1964).
While there are no relevant New Jersey cases interpreting the 1961 amendment, there are several cases that in defining *522“good cause attributable to such work” have excluded “personal reasons” such as transportation difficulties from the ambit of the amendment. See, e.g., Self v. Board of Review, supra, 91 N.J. 453; White v. Board of Review, 146 N.J.Super. 268 (App.Div.1977); Morgan v. Board of Review, 77 N.J.Super. 209 (App.Div.1962); see also DeLorenzo v. Board of Review, 54 N.J. 361, 363 (1969) (in which we recognized as the only exception to the above rule that instance when an employee is unable to work because of illness but yet, attempts to protect her employment); Stauhs v. Board of Review, 93 N.J.Super. 451, 457 (App.Div.1967) (working conditions detrimental to existing physical condition whose origin was not work-related did not constitute good cause attributable to such work); Zielenski v. Board of Review, 85 N.J.Super. 46, 54 (App.Div.1964) (mere dissatisfaction with working conditions does not constitute good cause). In these cases, the courts have held that the burden is on the claimant to establish his right to unemployment compensation.
As noted above, the purpose of the Unemployment Compensation Act is to aid workers who involuntarily become unemployed. It certainly is not to subsidize the education expenses of college students. In reaching that conclusion, I am not at all critical of the claimant-. His efforts to work his way through college are commendable. My disagreement is with an interpretation of the Unemployment Compensation Act that permits a claimant, who is both a student and an employee, to recover unemployment benefits when his obligations as a student prevent him from discharging his duties as an employee.
In view of the clear wording of the statute and of the 1961 amendment, and the New Jersey cases interpreting the statute after 1961,1 find that Fox has failed to prove that he is entitled to unemployment compensation as a result of his job as a substitute teacher in Woodbridge.
Justice SCHREIBER and Justice POLLOCK join in this dissent.